— Motion by respondent (1) for leave to submit an amended verified answer and objections in point of law, (2) to dismiss Charge No. 2 of the petition as a matter of law, (3) to grant the petitioner a public hearing on the charges contained in the petition and to open the entire file to the public for an inspection, and (4) for a change of venue changing the place of hearing of this matter from Queens County to Suffolk County. Motion insofar as it is for a public hearing and for a change of venue granted to the extent of directing that a public hearing be held in the county and at the place designated by the Special Referee, the Honorable Michael A. Castaldi. In all other respects, motion denied. Mollen, P. J., Hopkins, Damiani, Titone and Shapiro, JJ., concur.